     Case 3:19-cv-00290-LRH-WGC Document 11 Filed 07/23/19 Page 1 of 2



 1   KAREN L. WINTERS, ESQ.
     Nevada Bar No. 3086
 2   LAW OFFICE OF KAREN L. WINTERS
     P.O. Box 1987
 3   Minden, NV 89423
     (775) 782-7933
 4   (775) 782-6932 fax
     Attorney for Plaintiffs
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9                                               *****
10   RICHARD SHELDREW and JUDY                              Case No.: 3:19-cv-00290-LRH-WGC
     SHELDREW,
11                                                          STIPULATION AND ORDER TO
                    Plaintiffs,                             EXTEND THE TIME FOR REPLY TO
12   v.                                                     U.S. POSTAL SERVICE’S RESPONSE TO
                                                            MOTION FOR PRELIMINARY
13   UNITED STATES POSTAL SERVICE,                          INJUNCTION
     and DOES 1- 10, inclusive,
14
                 Defendants.
15   ___________________________________/
16
17          IT IS HEREBY STIPULATED by and between the parties, through their respective
18   counsel, that Plaintiffs RICHARD SHELDREW and JUDY SHELDREW’s time to Reply to
19   Defendant UNITED STATES POSTAL SERVICE’S Response to Plaintiffs’ Motion for
20   Preliminary Injunction is extended to July 30, 2019.
21   DATED: July 23, 2019.                        LAW OFFICE OF KAREN L. WINTERS
22
23                                                 Karen L. Winters
                                                  KAREN L. WINTERS
24                                                Nevada Bar No. 3086
                                                  P.O. Box 1987
25                                                Minden, Nevada 89423
                                                  775-782-7933
26                                                Kwinters@nevada-law.us
                                                  Attorney for Plaintiffs
27
28
     Case 3:19-cv-00290-LRH-WGC Document 11 Filed 07/23/19 Page 2 of 2



 1
 2   DATED: July 23, 2019.
 3                                         Greg Addington
                                          GREG ADDINGTON
 4                                        Assistant United States Attorney
                                          NICHOLAS A. TRUTANICH
 5                                        United States Attorney
                                          Bruce R. Thompson U.S. Courthouse 7 Fed. Bldg.
 6                                        400 South Virginia Street, Suite 900
                                          Reno, Nevada 89501
 7                                        (775) 784-5438
                                          (775) 784-5181-facsimile
 8                                        Greg.Addington@usdoj.gov
                                          Attorney for Defendant
 9
10
11
12
13   IT IS SO ORDERED:, nunc pro tunc.
14   DATED: _______________
     DATED this 24th day of July, 2019.
15
                                          __________________________________
16                                        _________________________________
                                          LARRY  R. HICKS
                                          WILLIAM  G. COBB
                                          UNITED STATES   DISTRICT JUDGE
17                                        UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
